Citation Nr: 1229252	
Decision Date: 08/24/12    Archive Date: 08/30/12

DOCKET NO.  05-29 361	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for hepatitis C. 

2.  Entitlement to service connection for anemia.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

Katie K. Molter, Associate Counsel 


INTRODUCTION

The Veteran had active service from October 1967 to May 1969. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2005 RO rating decision that, in pertinent part, denied service connection for hepatitis C and anemia.  In January 2008, the Veteran testified at a Travel Board hearing at the RO before the undersigned Veterans Law Judge. 

In May 2008, April 2010, and May 2011, the Board remanded for further development the issues of entitlement to service connection for hepatitis C and anemia. 

A review of the Virtual VA paperless claims processing system reveals that VA outpatient treatment records dated from September 2011 to April 2012 have been uploaded to the system.  Those records have been reviewed and should be considered in any subsequent adjudication of the Veteran's claim.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Board has determined that further development of the Veteran's claims is warranted.  The Board regrets the delay but finds that VA has a further duty to assist the Veteran in obtaining evidence that is relevant to his pending claims.  

At his most recent VA examination in August 2011, the Veteran reported that he has been receiving Social Security Disability since 1992 for his liver disease.  Records related to the SSA claim and disability determination might well be relevant to the instant matter before VA.  Since the SSA administrative decision on the claim for benefits from that agency and supporting medical records may prove pertinent to the instant case, the matter should be remanded to acquire this additional evidence.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).    See also Murincsak v. Derwinski, 2 Vet. App. 363 (1992); Woods v. Gober, 14 Vet. App. 214 (2000). 

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should take appropriate action to obtain copies of the SSA administrative decision(s), along with all medical records underlying that determination, related to claims by the Veteran.  Then, associate all documents received with the Veteran's claims file.  All correspondence to and from SSA should be documented in the claims file. 

2.  Thereafter, the RO/AMC should readjudicate the claims on appeal based upon all additional evidence received.  If any benefit sought on appeal is not granted, the Veteran and his representative should be furnished with a Supplemental Statement of the Case (SSOC) and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


